Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Guy Gosnell on March 22, 2021.
The application has been amended as follows:

CLAIMS

1. (Currently Amended) A method performed by at least one apparatus, said method comprising: 
- obtaining, via a navigation device, a routing request for determining a route between a first position and a second position in a transport network of a map;
- determining alternate routes between the first position and the second position at least based on costs of a first cost type for travelling a respective alternate route of the alternate routes; 
the respective alternate route of the alternate routes, wherein the second cost type is based on a probability of an unexpected traffic event occurring on the respective alternate route, wherein the unexpected traffic event is identified by a deviation above a threshold of an actual traffic condition from a corresponding expectation of the traffic condition based on historic traffic data, the historic traffic data comprising information regarding unexpected traffic events produced by the respective alternate route; and 
- causing display of at least one alternate route of the alternate routes based at least on the costs of the second cost type associated with the at least one alternate route at the navigation device.

37. (Currently Amended) A non-transitory computer readable storage medium in which computer program code is stored, said computer program code when executed by a processor causing at least one apparatus to perform a method, said method comprising: 
- obtaining, via a navigation device, a routing request for determining a route between a first position and a second position in a transport network of a map; 
- determining alternate routes between the first position and the second position at least based on costs of a first cost type for travelling a respective alternate route of the alternate routes; 
- determining costs of a second cost type for travelling the respective alternate route of the alternate routes, wherein the second cost type is based on a probability of an unexpected traffic event occurring on the respective alternate route, wherein the 
- causing display of at least one alternate route of the alternate routes based at least on the costs of the second cost type associated with the at least one alternate route at the navigation device.

38. (Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, wherein said at least one memory and said computer program code are configured to, with said at least one processor, cause said apparatus to perform a method, said method comprising: 
- obtaining, via a navigation device, a routing request for determining a route between a first position and a second position in a transport network of a map; 
- determining alternate routes between the first position and the second position at least based on costs of a first cost type for travelling a respective alternate route of the alternate routes; 
- determining costs of a second cost type for travelling the respective alternate route of the alternate routes, wherein the second cost type is based on a probability of an unexpected traffic event occurring on the respective alternate route, wherein the unexpected traffic event is identified by a deviation above a threshold of an actual traffic condition from a corresponding expectation of the traffic condition based on historic 
- causing display of at least one alternate route of the alternate routes based at least on the costs of the second cost type associated with the at least one alternate route at the navigation device.

39. (Currently Amended) The method of claim 1, wherein the at least one alternate route that is caused for display is associated with a cost of the costs of the second cost type that has an ordered relationship to 

Allowable Subject Matter
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-6 and 8-39 are pending and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663